Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
US 7,948,886
1. A plug connector for a magnetic connector system, the plug connector
comprising:

a signal pin;

a housing having a visual passage extending from a top of the housing to the signal pin, wherein a portion of an inside surface of the visual passage is threaded; a magnetic target over a portion of the housing;
a plug enclosure around a portion of the signal pin, the signal pin extending into the visual passage in the housing; and
a cap having a threaded portion to mate with the threaded inside surface of the

visual passage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhof et al US 8,790,136 )in view of Liu et al (US 7,946,886)

 housing (110) having a visual passage  (132) extending from a top of the housing to the signal pin,;
a plug enclosure (120) around a portion of the signal pin, the signal pin extending into the visual passage in the housing; and
Duesterhof et al do not disclose that  a portion of an inside surface of the visual passage is threaded (23); a magnetic target over a portion of the housing a cap having a threaded portion to mate with the threaded inside surface of the visual passage.
Liu et al disclose that  a portion of an inside surface of the visual passage is threaded; a magnetic target over a portion of the housing,  a cap (26) having a threaded portion to mate with the threaded inside surface of the visual passage.

    PNG
    media_image1.png
    337
    507
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the structural features, as taught by Lie et al, to effectively operate the plug connector



With regard to claim 2  , Duesterhof et al disclose that the housing  (110)  comprises a plurality of posts (134)  arranged to fit in openings in a printed circuit board(102) . 
With regard to claim 3  , Duesterhof et al disclose a plurality of pins  (134) extending through the housing.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize posts/pins for positioning/electrically connecting  the connector on PCB, as taught by Duesterhof et al, to show explicitly how  mount and electrically connect the connector
The mounting posts 134 may be electrically connected to the circuit board 102. For example, the openings in the circuit board 102 may be plated and the mounting posts 134 may be soldered therein.
With regard to claim 4 , Duesterhoft disclose that  the pins are arranged to fit in openings in the printed circuit board.
With regard to claim 5 , Duesterhoft disclose that  an insulating housing  (114) between the signal pin and the plug enclosure.
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft ( US 8,790,136 )in view of Liu et al and further in view of 
Duesterhoft disclose The outer housing 110 is manufactured from a conductive material, such as a metal material. In an exemplary embodiment, the outer housing 110 is die cast, however the outer housing 110 may be manufactured by other processes in alternative embodiments, such as stamping and forming


US 9,099,797)
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft ( US 9,099,797 )in view of  Kuroda et al (US 8,647,132)
With regard to claim  9 Duesterhoft ‘797 discloses a  connector receptacle for a connector system, the connector receptacle comprising:
an enclosure (212) having a front opening to accept a corresponding plug connector when the corresponding plug connector is inserted into the connector receptacle;
a signal pin (202) having a pin tip exposed in the front opening; and a plurality (244)  of deflecting members in the front opening positioned radially around the signal pin, where the plurality of deflecting members deflect towards an inside surface of the enclosure when the corresponding plug connector inserted into the connector receptacle, 
Kuroda et al disclose  (Fig. 2) that  the enclosure (10)  further comprises a plurality of side openings(15) through a side of the enclosure.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the enclosure with openings, as taught by Kuroda et al, to drain a water 
With regard to claim  10 Duesterhoft ‘797 –Kuroda et al disclose that the deflecting members and enclosure side openings are arranged such that moisture in the front opening is expelled when the corresponding plug connector inserted into the connector receptacle.

.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft ( US 8,790,136 )in view of Kuroda et al in view of Lee et al(US 6,860,,761)
Lee et al disclose (Fig. 1)  a gasket (30)  between the signal pin (18) and the enclosure (16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to, as taught by Lee, to  ensure a moisture protection
Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft ( US 8,790,136 )in view of Kuroda et al in view of Rorhbach et al(US 8,690,582)
Rorchbach et al disclose  a magnet(370, 330) around the front opening wherein the magnet is arranged to be attracted to a magnetic target (330) in the corresponding plug connector (310).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a magnetic connection, as taught by Rorchbach et al, to simplify an assembly of the receptacle(350) and the plug 310.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									1/14/21